DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
 2. The objection made to the Abstract of the invention made in the previous office action has been withdrawn in view of the amendment.

3.  The amendment made to the specification on 10/03/2021 has been acknowledged by the examiner.
Claim Objections
4. The objection made to the claims in the previous office action has been withdrawn in view of the amendment.
Claim Rejections - 35 USC § 112
 5. The 112 (a) and 112 (b) rejection made in the previous office action has been withdrawn in view of the amendment.   


Allowable Subject Matter
6. Claims [1-9] are allowed.
7. The following is an examiner’s statement of reasons for allowance: 
Re Claims [1 and 8-9] none of the prior arts on the record either alone or in combination  teaches or reasonably suggests:  an image capture device including: determine an exposure time 
 Claims 2-7 are allowed due to their direct or indirect dependency on claim 1.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
9. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698